Citation Nr: 0841895	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial disability rating for post-
traumatic stress disorder with panic attacks without 
agoraphobia, in excess of 30 percent prior to May 14, 2008.

2.  Entitlement to an initial disability rating for post-
traumatic stress disorder with panic attacks without 
agoraphobia, in excess of 70 percent from May 14, 2008.

3.  Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability (TDIU).
 

ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that decision the RO 
granted service connection for post-traumatic stress disorder 
and assigned that disorder a 30 percent disability rating 
from August 17, 2005.  The veteran has also initiated an 
appeal from a December 2006 decision in which the RO denied 
entitlement to a TDIU. 

By way of a July 2008 rating decision, the RO increased the 
disability rating for the veteran's psychiatric disability 
from 30 to 70 percent, effective from May 14, 2008, and 
recharacterized it as post-traumatic stress disorder with 
panic attacks without agoraphobia.  

Though the RO increased the initially assigned rating 
effective from May 14, 2008, the increased rating claim 
remained in controversy because both the 30 percent rating 
prior to May 14, 2008, and the 70 percent rating assigned 
from then, remained less than the maximum available benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Also, under Fenderson v. West, 12 Vet. App. 119 (1999), for 
cases in which an initial disability rating is assigned at 
the time service connection is granted, VA may assign 
different percentage ratings for different periods of time as 
indicated by the evidence.  The disability rating issues are 
framed on the cover page to accurately reflect the matter on 
appeal.

The issue of entitlement to a total disability evaluation 
based upon unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
  


FINDINGS OF FACT

1.  For the period prior to May 14, 2008, the evidence 
establishes that the veteran's PTSD, with panic attacks 
without agoraphobia, caused no more than occupational and 
social impairment, with reduced reliability and productivity, 
or difficulty in establishing and maintaining effective work 
relationships.

2.  For the period from May 14, 2008, the evidence 
establishes that the veteran's PTSD, with panic attacks 
without agoraphobia, caused no more than occupational and 
social impairment, with deficiencies in most areas, and 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  For the period prior to May 14, 2008, the schedular 
criteria have been met for a 50 percent disability rating, 
and no more, for PTSD with panic attacks without agoraphobia.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2.  For the period from May 14, 2008, the schedular criteria 
have not been met for a disability rating in excess of 70 
percent for PTSD with panic attacks without agoraphobia .  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim in correspondence 
dated in March and June 2006, as well as in a May 2007 
statement of the case and July 2008 supplemental statement of 
the case.  These correspondence provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The statement 
of the case informed the veteran of the specific rating 
criteria which would provide a basis for increased ratings 
regarding his service-connected disorder.  VA has fulfilled 
its duty to assist the claimant by obtaining identified and 
available evidence needed to substantiate the claim, and, as 
warranted by law, by affording VA examinations.  The RO has 
provided adequate notice of how effective dates are assigned. 
 The claim was subsequently readjudicated in a July 2008 
supplemental statement of the case.  While the appellant did 
not receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

As for the duty to assist, VA has assembled in the claims 
file all known records of pertinent medical treatment the 
veteran received for psychiatric problems during the course 
of the appeal period.  Additionally, VA has provided the 
veteran with a psychiatric examination as recently as May 
2008.  There is no indication that any additional evidence 
remains outstanding.


II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In a claim for an 
increase in the level of a service-connected disability a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus in deciding the 
claim below, the Board has considered whether different 
ratings may be warranted for different time periods based on 
the evidence of record.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the RO 
has assigned the veteran's post-traumatic stress disorder 
with panic attacks without agoraphobia a disability rating of 
30 percent effective from the date of service connection, 
August 17, 2005 through May 13, 2008; and of 70 percent 
effective from May 14, 2008 and thereafter.  By this 
decision, the Board is assessing whether higher ratings are 
warranted at any point from the effective date of service 
connection.

According to 38 C.F.R. § 4.126(a), a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2008).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under the general rating formula for evaluating disability 
due to mental disorders, found at 38 C.F.R. § 4.130, the 
following disability ratings are warranted for symptomatology 
approximating the criteria identified after each:  

A 30 percent rating is warranted where there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2008).

A 50 percent evaluation is assigned if there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
in short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work 
relationships. Id.

A 70 percent evaluation is assigned if there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work 
like setting); and an inability to establish and 
maintain effective relationships. Id. 

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.  Id.

In rating the severity of the veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a number of GAF scores have been 
assigned during the pendency of this claim.  The Board notes 
that an examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case here, 
the following apply:

A GAF score of from 21 to 30 represents behavior that is 
considerably influenced by delusions or hallucinations; 
or serious impairment in communication or judgment; or 
inability to function in almost all areas.  These 
symptoms include being sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation; staying 
in bed all day; having no job, home, or friends.

A GAF score of from 31 to 40 represents some impairment 
in reality testing or communication; or major impairment 
in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  These symptoms 
include speech which is at times illogical, obscure, or 
irrelevant; a person who is depressed and avoids 
friends, neglects family, and is unable to work.  

A GAF score from 41 to 50 is defined as serious 
symptoms; or any serious impairment in social, 
occupational, or school functioning.  These symptoms 
include suicidal ideation, severe obsessional rituals, 
frequent shoplifting; having no friends, being unable to 
keep a job. 

A GAF score from 51 to 60 represents moderate symptoms, 
or moderate difficulty in social or occupational 
functioning.  

A GAF of 61 to 70 represents some mild symptoms; or some 
difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and 
has some meaningful interpersonal relationships.
 
The competent medical evidence applicable to this case 
includes VA and private medical records dated from September 
2005 to July 2008; including reports of treatment, private 
evaluations, and two VA examinations.  

Private medical records include a September 2005 statement 
from Louise Glogau, MA, LPA, in which that licensed 
psychological assistant reported on a mental status 
examination of the veteran.  At that time, the veteran 
dressed normally.  He was oriented as to time, place, and 
person; his mood was dysphoric.  His affect was restricted, 
and his judgment and insight were limited.  He showed no 
current suicidal or homicidal ideation.  

The examiner made the following conclusions.  First, that the 
veteran's symptoms had interfered significantly in his 
personal, social and professional life.  Second, because of 
irritability and hyperarousal, the veteran was severely 
limited in his ability to initiate or sustain work 
relationships.  Third, concentration and memory problems 
prevented the veteran from learning new tasks.  Because of 
his angry outbursts, hypervigilance, and isolating behaviors, 
the veteran was also severely limited in his ability to 
initiate or sustain social relationships.  The licensed 
psychological assistant opined that based on these symptoms, 
the veteran was considered to be totally and permanently 
disabled and unemployable.  The report contains a GAF score 
of 38. 

The report of a May 2006 VA examination shows that the 
veteran reported that he had problems since 1970, including 
difficulty sleeping and poor concentration.  He reported that 
the veteran had nightmares two or three times a week along 
with intrusive thoughts, and that he was easily startled.  He 
reported that the veteran was hypervigilant, uncomfortable in 
crowds, and short-tempered.  He reported that the veteran had 
not had any panic attacks or suicide attempts.  He had no 
problems with drugs or alcohol, and had not had any 
psychiatric inpatient treatment.  He had been seeing a 
physician and was taking Clonazepam.  

The examination report shows that the veteran reported that 
currently he had been retired for two years and was working 
part-time.  He had no close friends and was limited in 
recreational and leisure pursuits.  He did chores around the 
house.

On examination the examiner made the following findings.  The 
veteran was alert, cooperative, and casually but 
appropriately dressed.  He was soft-spoken.  He answered 
questions and did not volunteer much information.  There were 
no loosened associations or flight of ideas, no bizarre motor 
movements or tics, his mood was subdued, and his affect 
appropriate.  He reported that he had some nightmares and 
intrusive thoughts and had no homicidal or suicidal ideation 
or intent.  There was no impairment of thought processes or 
communication.  The veteran had no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was oriented times 
three.  His memory appeared to be good, and his insight, 
intellectual capacity, and judgment appeared to be adequate.  

Regarding PTSD criteria, the examiner found that the veteran 
re-experiences previous traumatic events through nightmares 
and intrusive thoughts.  He avoids things that remind him of 
the event.  He was less interested in socializing and he felt 
distant and detached from others.  He had a sleep disturbance 
and he was irritable.  He had poor concentration and was 
hypervigilant and easily startled.  The examiner opined that 
these problems had interfered with social activities and 
caused distress. 

After examination, the diagnosis was PTSD, and the current 
GAF score was estimated to be 53.

A VA Form 21-4192 dated in November 2006 contains employer 
provided information on the circumstances surrounding the 
veteran's employment and retirement from Duke Energy 
Corporation.  The form contains information showing the 
following.  The veteran worked for that firm from March 1970 
until December 2002 when he retired by way of regular 
retirement.  During the last twelve months of employment he 
lost no time due to a disability.  The form indicates that 
the veteran was not receiving or entitled to receive benefits 
due to disability. 

VA clinical records of treatment between 2004 and November 
2006 show treatment for various conditions and complaints.  
These include treatment records showing that the veteran was 
seen for complaints of sleep problems found to be due to poor 
sleep hygiene and PTSD related nightmares.  

In a February 2007 statement from Louise Glogau, co-signed by 
Ann Freeman, PhD, it was noted that the veteran reported 
marked worsening of his PTSD symptoms.  They noted that the 
veteran continued to have nightmares three to four times a 
week, and that he sleeps about two hours of good sleep a 
night.  The veteran's hypervigilance and hyperarousal 
interfered with his holidays due to intolerance to visiting.  
He had increased difficulties with concentration, and never 
finished a lot of projects.  The treatment providers 
considered the veteran's prognosis for recovery to be poor.  
It was noted that his PTSD symptoms were highly likely to 
have marked worsening.  On this basis, they considered the 
veteran to be permanently and totally disabled and 
unemployable.  The statement records a GAF score of 38.

The report of a May 2008 VA examination shows that the 
veteran reported he had been taking medication in treatment 
of his PTSD.  The veteran reported that he had been married 
21 years, and the marriage was going better since he learned 
not to be so aggressive.  He did not have close relations 
with two adult sons, whom he saw on occasion.  He had no 
friends and was basically a loner.  His activities included 
working around the yard, noting that he could not 
concentration for long and did not finish things.  

He reported he had no history of suicide attempts or violence 
or assaults.  He had difficulty staying focused, and had no 
sexual desire.  He had no problems with respect to alcohol or 
drugs.  

On examination, the veteran appeared clean, neatly groomed, 
and casually dressed.  Psychomotor activity was unremarkable.  
His speech was spontaneous, hesitant, clear, and coherent.  
He was cooperative toward the examiner.  His affect was 
constricted.  The veteran reported that he did not stay angry 
but did not associate with people much.  He was not able to 
do serial 7s, but could spell a word backward.  The veteran 
was oriented as to person, and place, but not as to date as 
he was incorrect by one day.  His thought process and content 
were unremarkable.  He had no delusions or hallucinations.  

Additional findings included that the veteran understood the 
outcome of behavior.  His intelligence was average, and with 
respect to insight, the veteran understood that he had a 
problem.  The veteran had sleep impairment nightly.  The 
veteran's behavior was not inappropriate.  He did not 
interpret proverbs appropriately, as his interpretation was 
concrete without abstraction.  The veteran had 
obsessive/ritualistic behavior, being moderately 
perfectionistic about his yard.  He had no homicidal or 
suicidal thoughts; his impulse control was fair; and there 
had been no episodes of violence.  He was able to maintain at 
least minimum personal hygiene.  

Other examination findings included that the veteran had a 
problem with activities of daily living.  The problem was 
moderate with regard to engagement in sports/exercise or 
other recreational activities, and the problem was slight 
when it pertained to travel and driving.  The veteran's 
problems included getting lost easily when driving in unknown 
areas, difficulty retaining directions.  Also, he isolates 
and socializes little.  The veteran's remote and recent 
memory was mildly impaired, and his immediate memory was 
moderately impaired.

The examination report enumerated a number of specific PTSD 
symptoms, including symptoms associated with the following: 
persistent re-experiencing of the traumatic event; persistent 
avoidance of stimuli associated with the trauma; and 
persistent symptoms of increased arousal.  The examiner noted 
that the veteran had chronic, moderate symptoms, with no true 
remissions.  The report noted that the veteran was not 
employed and had been a lineman for Duke Power.  He was 
retired since 2003 due to eligibility by age or duration of 
work.  

The examination report concluded with a diagnosis of PTSD; 
panic attacks without agoraphobia.  The GAF score was 50.  
The examiner commented that there was significant social 
impairment.  The examiner also indicated that the veteran was 
not close to his adult sons, that he reported having no 
friends, that he avoided socialization, and that he had 
limited pastimes related to poor concentration and limited 
recreation related to isolation.  

The examiner opined that the effects of the PTSD on 
occupational and social functioning did not result in total 
impairment.  The veteran had symptoms resulting in 
deficiencies in thinking (moderately impaired concentration 
and short-term memory), family relations (some estrangement 
from son, history of anger problems with wife), and mood 
(anxious/depressive episodes and irritability); but not in 
judgment or work.  There was reduced reliability and 
productivity due to PTSD symptoms impacting 
concentration/memory.  

Subsequent VA treatment records in 2008 show that the veteran 
most recently was participating in a PTSD symptom coping 
class, participating appropriately and with no acute 
indicators noted. 

In evaluating the veteran's claim, the Board has considered 
all of the evidence of record as discussed above.  This 
includes the evidence associated with the period prior to May 
14, 2008 (for which a 30 percent disability rating is 
assigned), and the evidence associated with the period from 
May 14, 2008 (for which a 70 percent disability rating is 
assigned).  


Entitlement to an initial rating in excess of 30 percent for 
the period prior to May 14, 2008

Regarding the first period (the one prior to May 14, 2008), 
the Board finds that the objective medical evidence is in 
equipoise as to whether the symptoms of the veteran's 
psychiatric disability more closely approximate the criteria 
for a 30 percent rating or a 50 percent rating.  
Specifically, it is not exactly clear whether the symptoms of 
his service-connected psychiatric disorder are so sever as to 
be productive of occupational and social impairment with 
reduced reliability and productivity.  The record does 
include some evidence showing findings that approximate the 
criteria found for the 50 percent rating.  This includes 
flattened affect, impairment in memory, forgetting to 
complete tasks, impaired abstract thinking, and some 
difficulty in maintaining effective relationships due to PTSD 
symptoms.  As such, the higher, 50 percent rating will be 
awarded for that period under Diagnostic Code 9411.  

Since there is some evidence that the psychiatric disorder is 
productive of the types of symptoms noted in the criteria for 
that higher rating, the Board will resolve any doubt in the 
veteran's favor, and find that a disability rating of 50 
percent is warranted for post-traumatic stress disorder with 
panic attacks without agoraphobia for the period from the 
date of service connection to May 14, 2008.  During this 
period, the veteran's psychiatric disability more nearly 
approximated the criteria for a 50 percent rating and 
resulted in occupational and social impairment with reduced 
reliability and productivity.

The Board has considered whether an even higher, 70 percent, 
rating could be warranted for this initial period.  For the 
period before May 14, 2008, however, the evidence did not 
show that the symptoms associated with the veteran's 
psychiatric disorder approximated the criteria required for 
entitlement to an evaluation in excess of 50 percent.  For 
that period, as shown in the discussion of the evidence 
above, the evidence clearly did not show such requisite 
symptoms as follows: suicidal ideation; obsessional rituals; 
illogical speech; near continuous panic or depression; 
spatial disorientation or neglect of personal appearance and 
hygiene.  

Further, though the veteran may have been a loner, there is 
no showing of an inability to establish and maintain 
effective relationships.  The veteran's retirement in 2002 
was on a regular basis due to age or length of work, and 
there is no evidence of any PTSD-related problems diminishing 
the veteran's effectiveness in that job during his career.  
The veteran was in a long-term marriage, with two grown 
children.  There is no strong evidence of any serious 
problems with those relationships even though he considered 
his relationship with his grown children was not close.

In sum, while symptoms of the psychiatric disability approach 
the criteria for a 50 percent rating during the period prior 
to May 14, 2008, they do not come near to approximating the 
criteria for the next higher rating.  There is no basis for a 
disability rating in excess of 50 percent for the period 
prior to May 14, 2008.  The veteran did not have any symptoms 
ordinarily associated with the criteria for a 70 percent 
disability rating, such as those described above.  More 
importantly, he does not have deficiencies in most areas or 
an inability to establish and maintain effective 
relationships for that period.  He does have some 
deficiencies in some of these areas, but those are 
contemplated in ratings lower than 70 percent.  Therefore, a 
higher rating (in excess of the 50 percent evaluation awarded 
by this decision) is not warranted for the period prior to 
May 14, 2008.  


Entitlement to a raring in excess of 70 percent for the 
period from May 14, 2008.

Turning to the evidence of record for the period beginning 
May 14, 2008, the Board finds that the disability picture 
reflected does not show that the veteran's PTSD is productive 
of total occupational and social impairment.  In particular, 
as discussed above, there is no evidence of the following 
requisite symptoms: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Without 
objective evidence showing that these symptoms produce total 
occupational and social impairment, a rating in excess of 70 
percent is not warranted for the period from May 14, 2008.

The Board points out that the veteran did not have any 
symptoms ordinarily associated with total social and 
occupational impairment, such as those described above.  More 
importantly, he does not currently have total social and 
occupational impairment.  He does have deficiencies in some 
of these areas, but those are contemplated in ratings lower 
than 100 percent.  The psychiatric disability during this 
period does not approach the criteria for the next higher 
(100 percent) rating; therefore, a higher rating than 70 
percent is not warranted for the period from May 14, 2008.  

While the GAF score of 50 assigned during the May 2008 VA 
examination reflects serious symptoms, it does not reflect 
the class of symptoms productive of total occupational and 
social impairment.  Neither that score nor the overall 
evidentiary record reflects such impairment as listed in the 
paragraphs above.
 
The Board cannot ignore the fact that the veteran's private 
treatment provider has twice estimated a GAF score of 38, and 
concluded that the veteran was totally and permanently 
disabled and unemployable.  As indicated earlier in the 
decision, a score of 38 is designed to reflect the following: 
behavioral symptoms consistent with impairment in reality 
testing or communication; or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The score should also reflect symptoms 
including speech which is at times illogical, obscure, or 
irrelevant; a person who is depressed and avoids friends, 
neglects family, and is unable to work.  See Global 
Assessment of Functioning (GAF) Scale, DSM-IV.  Here, 
however, the Board finds that there is simply no cogent 
medical evidence on record showing that the veteran's 
psychiatric disability is manifested by these symptoms.  For 
that reason reduced weight is given to the GAF score or 38.  
More weight is given to the findings on the May 2008 VA 
examination report which identified symptoms consistent with 
the reported GAF scale score of 50.  Similarly, the Board 
also finds that the medical evidence of record does not 
support a finding that the veteran is totally and permanently 
disabled and unemployable.  His long-term job ended by way of 
a normal retirement based on age or length of service; and 
the evidence on record does not show that his psychiatric 
condition had any bearing on the matter.  

In summary, based on the evidence of record, the Board finds 
that the evidence warrants a disability rating of 50 percent 
(and no more) for post-traumatic stress disorder with panic 
attacks for the period prior to May 14, 2008.  The 
preponderance of the evidence is against a disability rating 
in excess of that first period.  For the period from May 14, 
2008, the preponderance of the evidence is against an 
evaluation in excess of 70 percent for post-traumatic stress 
disorder with panic attacks without agoraphobia.  

Therefore, the veteran's post-traumatic stress disorder with 
panic attacks without agoraphobia does not warrant a 
disability rating in excess of the 50 percent granted here 
for the period prior to May 14, 2008, or in excess of the 
existing 70 percent for the period from that date.
 

ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent disability rating, for post-
traumatic stress disorder with panic attacks without 
agoraphobia, for the period before May 14, 2008, is granted.  
 
Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder with panic attacks without 
agoraphobia, for the period from May 14, 2008, is denied.




REMAND

In a December 2006 rating decision, the RO denied a claim for 
total disability evaluation based upon unemployability due to 
service-connected disability (TDIU).  In December 2006, the 
veteran submitted a notice of disagreement as to the RO's 
decision to deny TDIU.  Because the veteran has filed a 
notice of disagreement, a remand to the RO is necessary in 
order for the RO to issue a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran a 
statement of the case as to the issue of 
entitlement to TDIU.  The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2008).

If a timely substantive appeal is not filed, the claim should 
not be certified to the Board.  If so filed, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


